— Appeal from judgment of Supreme Court, New York County (Joan Carey, J., at sentence; Brenda Soloff, J., at plea), rendered on July 30, 1984, unanimously stricken from the calendar; the application by defendant’s assigned counsel to be relieved as counsel pursuant to People v Saunders (52 AD2d 833 [1st Dept 1976]) is denied; and defendant-appellant’s time within which to perfect the aforesaid appeal is extended to the September 1986 Term of this court. No opinion. Concur — Sullivan, J. P., Asch, Fein, Kassal and Ellerin, JJ.